NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             MAGGIE T., Appellant,

                                         v.

                   SALLY T., STEPHEN T., P.T., Appellees.

                              No. 1 CA-JV 22-0140
                                FILED 10-27-2022


            Appeal from the Superior Court in Maricopa County
                               No. JS21161
                    The Honorable Sam J. Myers, Judge

                                   AFFIRMED


                                    COUNSEL

David W. Bell, Attorney at Law, Higley
By David W. Bell
Counsel for Appellant

Cantor Law Group PLLC, Phoenix
By Kyle I. Stephenson
Counsel for Appellees, grandparents, Sally T., and Stephen T.
                       MAGGIE T. v. SALLY T., et al.
                         Decision of the Court



                       MEMORANDUM DECISION

Vice Chief Judge David B. Gass delivered the decision of the court, in which
Presiding Judge Samuel A. Thumma and Judge Cynthia J. Bailey joined.


G A S S, Vice Chief Judge:

¶1           Mother Maggie T. appeals the superior court’s order
terminating her parental rights to her child, P.T. We affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2             This court views the evidence, and reasonable inferences
drawn from it, in the light most favorable to sustaining the superior court.
See Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 282, ¶ 13 (App. 2002).

¶3              Mother took P.T. to her maternal grandparents’ home soon
after P.T.’s birth in 2013. The child has resided there ever since. Until March
2017, Mother also lived in their home. When mother moved out, she
consented to grandparents becoming P.T.’s Title 14 guardians. Since then,
mother mainly lived apart from P.T.

¶4             For the next four years, mother lived in various places, such
as extended-stay hotels or with friends. She maintained no regular
employment. She had only intermittent contact with P.T., and often arrived
late to visits, which upset P.T. And mother provided no direct financial
support for P.T. and only occasionally provided clothes, gifts, or notes.

¶5             Eventually, grandparents set aside time on Sundays after
church for mother to visit P.T., but mother only attended one such visit. In
November 2021, grandparents petitioned to terminate mother’s parental
rights to P.T., alleging mother abandoned the child. See A.R.S. § 8-533.B.1.
After the adjudication on the petition, the superior court terminated
mother’s parental rights, and she timely appealed. This court has
jurisdiction under article VI, section 9, of the Arizona Constitution, and
A.R.S. §§ 8-235.A., 12-120.21.A.1, and 12-2101.A.1.

                               DISCUSSION

¶6           Mother contends the superior court erred in terminating her
parental rights on two grounds: (1) insufficient evidence supports the


                                       2
                        MAGGIE T. v. SALLY T., et al.
                          Decision of the Court

abandonment and (2) grandparents interfered with her ability to maintain
contact with P.T.

¶7             Parental rights are fundamental, but not absolute. Dominique
M. v. Dep’t of Child Safety, 240 Ariz. 96, 97, ¶ 7 (App. 2016). The superior
court may sever a parent’s rights if clear and convincing evidence
establishes at least one statutory ground. Michael J. v. Ariz. Dep’t of Econ.
Sec., 196 Ariz. 246, 249, ¶ 12 (2000); A.R.S. § 8-533.B. “Clear and convincing”
means the grounds for termination are “highly probable or reasonably
certain.” Kent K. v. Bobby M., 210 Ariz. 279, 284–85, ¶ 25 (2005). The superior
court also must find by a preponderance of the evidence termination is in
the child’s best interests. Id. at 288, ¶ 42.

¶8            This court reviews the superior court’s decision on a petition
to terminate parental rights for an abuse of discretion. Mary Lou C. v. Ariz.
Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004). Because the superior
court “is in the best position to weigh the evidence, observe the parties,
judge the credibility of witnesses, and resolve disputed facts,” this court
will affirm an order terminating parental rights if reasonable evidence
supports the order. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18
(App. 2009) (citation omitted). This court does not reweigh the evidence,
but “look[s] only to determine if there is evidence to sustain the [superior]
court’s ruling.” Mary Lou C., 207 Ariz. at 47, ¶ 8.

¶9             Mother challenges the superior court’s abandonment finding.
A.R.S. § 8-533.B.1. Abandonment occurs when a parent fails to “provide
reasonable support and to maintain regular contact with the child,
including providing normal supervision.” A.R.S. § 8-531(1). Courts
measure abandonment “not by a parent’s subjective intent, but by the
parent’s conduct.” Michael J., 196 Ariz. at 249, ¶ 18. The superior court must
consider “whether the parent has provided reasonable support, maintained
regular contact, made more than minimal efforts to support and
communicate with the child, and maintained a normal parental
relationship.” Id. at 249–50, ¶ 18. Parents must assert their “legal rights at
the first and every opportunity.” Id. at 251, ¶ 25.

¶10           Mother argues the evidence does not support abandonment.
But as to support, mother provided P.T. no financial support and only
occasionally gave P.T. clothes, gifts, or notes.

¶11          As to reasonable contact and efforts, mother says
grandparents did not allow in-person visits during the pandemic. Even so,
since 2019, mother visited P.T. only a few times. Mother often arrived late



                                        3
                       MAGGIE T. v. SALLY T., et al.
                         Decision of the Court

for the few in-person visits she had. And in the six months before trial, even
after mother knew of the termination petition, she visited P.T. in-person
twice for a total of two hours. Mother acknowledged she has not
maintained a normal parent-child relationship with P.T. since 2019.

¶12             Daily parenting and visits aside, mother did not maintain
regular contact with P.T. by alternative means, such as phone calls or video
visits. See id. at 250, ¶ 22 (holding, even when challenging, parents must
work to persistently establish their relationship and vigorously assert their
parental rights). Grandparents acknowledged P.T. had a busy schedule
during the week, and they did not allow mother to call after 7:00 p.m.
because it was P.T.’s bedtime. In 2020, mother spoke with P.T. by phone or
video only seven times for a total of forty-two minutes, and she had no
contact with P.T. on P.T.’s birthday. From January to October 2021, mother
spoke with P.T. once for fifty-five minutes, during a phone call
grandparents initiated. And in the six months before trial, she called P.T.
four times totaling about fifty minutes.

¶13            Next, mother argues grandparents used the guardianship to
cause her to abandon P.T. See Matter of Guardianship of Mikrut, 175 Ariz. 544,
547 (App. 1993). But mother voluntarily agreed to the guardianship and
never revoked it, as she had the right to do. See Michael J., 196 Ariz. at 249–
50, ¶ 18 (looking to the parent’s objective behavior when determining
abandonment). Still, the evidence shows grandparents placed few
restrictions on—and in fact facilitated—mother’s contact with P.T.
Grandparents paid for mother’s cell phone and, at one point, offered to buy
her a car. As grandmother testified, mother could have called regularly on
the weekends or asked for a specific call-back time if grandparents were not
available, but she did not do so. Moreover, grandparents told mother she
could visit P.T. each Sunday, but mother only did so once and did not ask
for any additional visits on other days. And grandparents—not mother—
initiated in-person visits.

¶14           The trial record does not support finding grandparents
persistently and substantially restricted mother’s ability to interact with
P.T. and mother did not revoke the guardianship as was her right. The
superior court considered mother’s argument grandparents limited her
contact but found mother “failed to show interest or initiative in
maintaining regular contact” with P.T.

¶15            Based on the above, reasonable evidence supports the
superior court’s abandonment finding. See A.R.S. § 8-531(1); Jordan C., 223
Ariz. at 93, ¶ 18. The superior court did not abuse its discretion because the


                                      4
                     MAGGIE T. v. SALLY T., et al.
                       Decision of the Court

evidence establishes mother has not “provided reasonable support,
maintained regular contact, made more than minimal efforts to support and
communicate with the child, and maintained a normal parental
relationship.” Michael J., 196 Ariz. at 249–50, ¶ 18.

                               CONCLUSION

¶16          We affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5